Loew, J.
We think it is clear that the injunction in this
case cannot stand.
The facts alleged in the complaint, and on which the equities thereof are founded, are all positively denied by the answer, and besides, it appears to ns extremely doubtful whether the plaintiff will ultimately he entitled to the relief he demands.
It is well settled that in such a case a preliminary injunction will not be sustained.
The order appealed from should he reversed and the preliminary injunction dissolved.
Robinson and J. F. Daly, JJ., concurred. *55revive the suit against the wishes of the plaintiffs. That the Code contained no provision for the revival of an action abated by the death of the defendant, except on the motion of the plaintiff (Keene agt. La Farge, 1 Bosw., 671; Seaboard and R. R. R. agt. Ward, 18 Barb., 595; Cooke agt. Beach, 25 How., 356).